Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 11-13, 16, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2012/0105594) in view of Price et al. (US 2018/0255250) in view of Cai et al. (US 2020/0120291).
Regarding claim 1, YOU discloses a system comprising: 
an infra-red (IR) light source to illuminate a subject with IR light (pars. 34, 35, 63, 64; fig. 6); 
a beam splitter to receive a beam of visible light and IR light reflected by the subject (pars. 34, 35, 63, 64; fig. 6), the beam splitter to split the beam of visible light and IR light into a first beam and a second beam (pars. 34, 35, 63, 64; fig. 6); 
an IR sensor positioned next to the beam splitter (pars. 34, 35, 63, 64; fig. 6, where the IR sensor 530 is positioned next to the beam splitter 100), 
wherein the IR sensor is a time of flight sensor (pars. 5, 35, 7-10);
the IR sensor to receive and process the first beam to pass the IR light to generate an IR image (pars. 34, 35, 63, 64; fig. 6), 
a visible light sensor coupled to the beam splitter (pars. 34, 35, 63, 64; fig. 6), 
the visible light sensor to receive and process the second beam to pass the visible light and to block the IR light to generate a visible light image (pars. 34, 35, 57, 63, 64; fig. 6).
a processor to receive and process the IR image from the IR sensor and the visible light image from the visible light sensor (par. 35, wherein the first image sensor 520 generates an image from the visible light (i.e. visible light image) and the second image sensor (i.e. IR sensor) generates an image with respect to the infrared light (i.e. IR image); also note pars. 63 and 64).
wherein the processor processes the visible light image to generate a 2-D image of the subject (pars. 5, 35, “color image” corresponds to the 2-D image of the subject).
wherein the processor processes the IR image from the time of flight sensor and the calculated distance to generate depth information for the 2-D image of the subject (pars. 6, 35, where the depth information (distance from object) for the color image is calculated from the IR image generated by the second image sensor.  
Although YOU further discloses wherein the IR light source is positioned in close proximity of the IR sensor such that a time of flight of the IR light illuminated by the IR light source and received by the IR sensor is used to calculate a distance of the subject from the beam splitter (pars. 7, 10, 34, 35, 62-64; fig. 6), YOU does not explicitly disclose wherein the IR light source is positioned next to the IR sensor.
In the same field of endeavor, Price discloses wherein the IR light source is positioned next to the IR sensor (pars. 33-36; figs. 3 and 4, where IR sensor 107 is part of the IR camera 120 which is next to the IR light source 106).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify YOU to include the teachings of Price in order to receive light (Price, par. 34).
Although YOU discloses visible sensor receiving only visible light and IR sensor receiving only IR light (pars. 34, 35, 63, 64), YOU and Price does not explicitly disclose splitting into two identical beams, a first beam and a second beam, each of the first and second beams having the visible light and IR light, and the IR sensor to block the visible light and the visible light sensor to block the IR light.
In the same field of endeavor, CAI discloses splitting into two identical beams, a first beam and a second beam, each of the first and second beams having the visible light and IR light, and the IR sensor to block the visible light and the visible light sensor to block the IR light (pars. 54-56; fig. 1, where the each split beam contains both the visible light and the IR light that needs to be filtered by either the visible light filter or the IR filter in order for one type of light to pass through).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify YOU and Price to include the teachings of CAI in order to capture the color image and the infrared image.
Regarding claim 5, see teachings of claim 1.  YOU further discloses wherein the IR sensor is a time of flight sensor (par. 7).
Regarding claim 6, see teachings of claims 1 and 5.  YOU further discloses wherein the IR sensor includes the IR light source to operate as the time of flight sensor (par. 7).
Regarding claim 7, see teachings of claim 1.  YOU further discloses further comprising: a visible light source including light from the natural environment to illuminate the subject (pars. 34, 35, 63, 64; fig. 6, where the invisible light from the natural environment is implicitly disclosed).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486